Exhibit 10.4

Execution Copy

GOLDMAN, SACHS & CO. | ONE NEW YORK PLAZA | NEW YORK, NEW YORK 10004 |TEL:
(212) 902-1000

Opening Transaction

To:

  

PSS World Medical, Inc.

4345 Southpoint Boulevard

Jacksonville, Florida 32216

A/C:

  

028833234

From:

  

Goldman, Sachs & Co.

Re:

  

Issuer Warrant Transaction

Ref. No:  

  

SDB1627740476

Date:

  

July, 29, 2008

 

 

Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Goldman, Sachs & Co.
(“Dealer”) and PSS World Medical, Inc. (“Issuer”). This communication
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.

1.    This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”). In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern. For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation relates.
This Confirmation shall be subject to an agreement (the “Agreement”) in the form
of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if Dealer and
Issuer had executed an agreement in such form on the date hereof (but without
any Schedule except for (i) the election of Loss and Second Method, New York law
(without reference to its choice of laws doctrine, other than Title 14 of the
New York General Obligations Law) as the governing law and US Dollars (“USD”) as
the Termination Currency, (ii) the replacement of the word “third” in the last
line of Section 5(a)(i) of the Agreement with the word “second” and (iii) the
election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Issuer and Dealer with a “Threshold Amount” of USD25
million; provided that Section 5(a)(vi) is amended by deleting the phrase “, or
becoming capable at such time of being declared,”).

 

1



--------------------------------------------------------------------------------

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein. In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement. If
there exists any ISDA Master Agreement between Dealer and Issuer or any
confirmation or other agreement between Dealer and Issuer pursuant to which an
ISDA Master Agreement is deemed to exist between Dealer and Issuer, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and Issuer are
parties, the Transaction shall not be considered a Transaction under, or
otherwise governed by, such existing or deemed ISDA Master Agreement.

2.    The Transaction is a Warrant Transaction, which shall be considered a
Share Option Transaction for purposes of the Equity Definitions. The terms of
the particular Transaction to which this Confirmation relates are as follows:

General Terms:

Trade Date:

  

July 29, 2008

Effective Date:

  

August 4, 2008, or such other date as agreed between the parties, subject to
Section 8(k) below

Components:

  

The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation. The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.

Warrant Style:

  

European

Warrant Type:

  

Call

Seller:

  

Issuer

Buyer:

  

Dealer

Shares:

  

The Common Stock of Issuer, par value USD0.01 (Ticker Symbol: “PSSI”).

Convertible Securities:

  

USD 200 million principal amount of 3.125% convertible senior notes due 2014 of
Issuer.

Number of Warrants:

  

For each Component, as provided in Annex A to this Confirmation; provided that
the Number of Warrants for each Component shall be automatically increased as of
the date of exercise by Dealer, as Initial Purchaser (as defined in the Purchase
Agreement), of its option pursuant to Section 2 of the Purchase Agreement dated
as of July 29, 2008, between Counterparty and Dealer (the “Purchase Agreement”)
by a number of Warrants (the “Additional Warrants”) equal to the product of (i)
the Number of Warrants for such Component as reflected in Annex A hereto and
(ii) a fraction (A)

 

2



--------------------------------------------------------------------------------

  

whose numerator is the aggregate principal amount of Convertible Securities
issued pursuant to such exercise (such Convertible Securities, the “Additional
Convertible Securities”) and (B) whose denominator is aggregate principal amount
of Convertible Securities issued prior to such exercise (subject to a rounding
convention determined by the Calculation Agent).

Warrant Entitlement:

  

One Share per Warrant

Strike Price:

  

USD28.2880

Premium, Additional Premium:

  

USD22,058,805.60 (Premium per Warrant USD2.34); provided that if the Number of
Warrants is increased pursuant to the proviso to the definition of “Number of
Warrants” above, an additional Premium (the “Additional Premium”) equal to the
product of the number of Warrants by which the Number of Warrants is so
increased and the Premium per Warrant shall be paid on the Additional Premium
Payment Date.

Premium Payment Date:

  

The Effective Date

Additional Premium Payment Date:

  

The closing date for the purchase and sale of the Additional Convertible
Securities.

Exchange:

  

The NASDAQ Global Select Market

Related Exchange:

  

All Exchanges

Procedures for Exercise:

 

In respect of any Component:

  

Expiration Time:

  

Valuation Time

Expiration Date:

  

As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent shall have the right to elect, in its sole discretion, that
the Final Disruption Date shall be the Expiration Date (irrespective of whether
such date is an Expiration Date in respect of any other Component for the
Transaction). Notwithstanding the foregoing and anything to the contrary in the
Equity Definitions, if a Market Disruption Event occurs on any Expiration Date,
the Calculation Agent may determine that such Expiration Date is a Disrupted Day
only in part, in which case the

 

3



--------------------------------------------------------------------------------

  

Calculation Agent shall make adjustments to the Number of Warrants for the
relevant Component for which such day shall be the Expiration Date, shall
designate the Scheduled Trading Day determined in the manner described in the
immediately preceding sentence as the Expiration Date for the remaining Warrants
for such Component and may determine the VWAP Price based on transactions in the
Shares effected before the relevant Market Disruption Event occurred and/or
after the relevant Market Disruption Event ended. Section 6.6 of the Equity
Definitions shall not apply to any Valuation Date occurring on an Expiration
Date. “Final Disruption Date” means February 11, 2015.

Market Disruption Event:

  

Section 6.3(a) of the Equity Definitions is hereby amended by deleting the words
“during the one hour period that ends at the relevant Valuation Time, Latest
Exercise Time, Knock-in Valuation Time or Knock-out Valuation Time, as the case
may be,” in clause (ii) thereof.

  

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

Automatic Exercise:

  

Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Dealer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.

Issuer’s Telephone Number

and Telex and/or Facsimile

Number and Contact Details for

purpose of Giving Notice:

  

 

   

To:

 

PSS World Medical, Inc.

     

4345 Southpoint Boulevard

     

Jacksonville, Florida 32216

   

Attn:

 

David M. Bronson

   

Telephone:

 

(904) 332-4172

   

Facsimile:

 

(904) 332-3209

   

With a copy to: PSS World Medical, Inc.

     

4345 Southpoint Boulevard

     

Jacksonville, Florida 32216

   

Attn:

 

Josh DeRienzis

   

Telephone:

 

(904) 332-4122

   

Facsimile:

 

(904) 332-4122

Settlement Terms:

In respect of any Component:

 

4



--------------------------------------------------------------------------------

Settlement Currency:

  

USD

Net Share Settlement:

  

On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional Share valued at the VWAP
Price on the Valuation Date corresponding to such Settlement Date. If, in the
reasonable opinion of Issuer or Dealer, based on advice of counsel, for any
reason, the Shares deliverable upon Net Share Settlement would not be
immediately freely transferable by Dealer under Rule 144 under the Securities
Act of 1933, as amended (the “Securities Act”), then Dealer may elect to either
(x) accept delivery of such Shares notwithstanding any restriction on transfer
or (y) have the provisions set forth in Section 8(b) below apply.

  

The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.

Number of Shares to be Delivered:

  

In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess of the VWAP Price on the Valuation Date occurring in respect of
such Exercise Date over the Strike Price (or, if there is no such excess, zero)
divided by (B) such VWAP Price.

VWAP Price:

  

For any Exchange Business Day, as determined by the Calculation Agent based on
the NASDAQ Volume Weighted Average Price per Share for the regular trading
session (including any extensions thereof) of the Exchange on such Exchange
Business Day (without regard to pre-open or after hours trading outside of such
regular trading session), as published by Bloomberg at 4:15 P.M., New York City
time (or 15 minutes following the end of any extension of the regular trading
session), on such Exchange Business Day, on Bloomberg page “PSSI.Q <Equity> AQR”
(or any successor thereto) (or if such published volume weighted average price
is unavailable or is manifestly incorrect, the market value of one Share on such
Exchange Business Day, as determined by the Calculation Agent using a volume
weighted method).

Other Applicable Provisions:

  

The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 and 9.12 of the Equity
Definitions will be applicable as if “Physical Settlement” applied to the
Transaction; provided that the Representation and Agreement contained in Section
9.11 of the Equity

 

5



--------------------------------------------------------------------------------

  

Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Issuer is the issuer of
the Shares.

Adjustments:

 

In respect of any Component:

  

Method of Adjustment:

  

Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below. For the avoidance of doubt, Calculation Agent Adjustment (including,
without limitation, in respect of Extraordinary Dividends) shall continue to
apply until the obligations of the parties (including any obligations of Issuer
pursuant to Section 8(e) below) under the Transaction have been satisfied in
full.

Extraordinary Dividend:

  

Any cash dividend or distribution on the Shares with an ex-dividend date
occurring on or after the Trade Date and on or prior to the Expiration Date (or,
if any Deficit Shares are owed pursuant to Section 8(e) below, such later date
on which Issuer’s obligations under this Transaction have been satisfied in
full).

Extraordinary Dividend Adjustment:

  

If at any time during the period from and including the Trade Date, to and
including the Expiration Date for the Component with the latest Expiration Date
(or, if any Deficit Shares are owed pursuant to Section 8(e) below, such later
date on which Issuer’s obligations under this Transaction have been satisfied in
full), an ex-dividend date for an Extraordinary Dividend occurs, then the
Calculation Agent will make adjustments to any one or more of the Strike Price,
the Number of Warrants, the Warrant Entitlement and/or any other variable
relevant to the exercise, settlement, payment or other terms of the Transaction
as it determines appropriate to account for the economic effect on the
Transaction of such Extraordinary Dividend.

Extraordinary Events:

New Shares:

  

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) thereof shall be deleted in its entirety and replaced
with “publicly quoted, traded or listed on any of the New York Stock Exchange,
The NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

Consequences of Merger Events:

  

(a) Share-for-Share:

  

Modified Calculation Agent Adjustment

 

6



--------------------------------------------------------------------------------

(b)    Share-for-Other:

  

Cancellation and Payment (Calculation Agent Determination)

(c)    Share-for-Combined:

  

Cancellation and Payment (Calculation Agent Determination); provided that the
Calculation Agent may elect Component Adjustment for all or part of the
Transaction.

Tender Offer:

  

Applicable

Consequences of Tender Offers:

  

(a)    Share-for-Share:

  

Modified Calculation Agent Adjustment

(b)    Share-for-Other:

  

Modified Calculation Agent Adjustment

(c)    Share-for-Combined:

  

Modified Calculation Agent Adjustment

Modified Calculation

  

Agent Adjustment:

  

If, in respect of any Merger Event to which Modified Calculation Agent
Adjustment applies, the adjustments to be made in accordance with Section
12.2(e)(i) of the Equity Definitions would result in Issuer being different from
the issuer of the Shares, then with respect to such Merger Event, as a condition
precedent to the adjustments contemplated in Section 12.2(e)(i) of the Equity
Definitions, Issuer and the issuer of the Shares shall, prior to the Merger
Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues as
requested by Dealer that Dealer has determined, in its reasonable discretion, to
be reasonably necessary or appropriate to allow Dealer to continue as a party to
the Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions,
and to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.

Reference Markets:

  

For the avoidance of doubt, and without limiting the generality of the foregoing
provisions, any adjustment effected by the Calculation Agent pursuant to Section
12.2(e) and/or Section 12.3(d) of the Equity Definitions may be determined by
reference to the adjustment(s) made in respect of Merger Events or Tender
Offers, as the case may be, in the convertible bond market.

Nationalization, Insolvency

  

 

7



--------------------------------------------------------------------------------

or Delisting:

  

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Disruption Events:

  

(a)    Change in Law:

  

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
amended by (i) replacing the phrase “the interpretation” in the third line
thereof with the phrase “or announcement or statement of the formal or
information interpretation” and (ii) adding the phrase “as a result of one or
more of the circumstances listed in (A) and (B) above” immediately following the
word “that” in the sixth line thereof.

(b)    Failure to Deliver:

  

Applicable

(c)    Insolvency Filing:

  

Applicable

(d)    Hedging Disruption:

  

Applicable

(e)    Increased Cost of Hedging:

  

Inapplicable

(f)    Loss of Stock Borrow:

  

Applicable

        Maximum Stock Loan Rate:

  

2.00% per annum

(g)    Increased Cost of Stock Borrow:

  

Applicable

        Initial Stock Loan Rate:

  

0.25% per annum

Hedging Party:

  

Dealer

Determining Party:

  

Dealer

Non-Reliance:

  

Applicable

Agreements and Acknowledgments

  

Regarding Hedging Activities:

  

Applicable

Additional Acknowledgments:

  

Applicable

3.    Calculation Agent:

  

Dealer. The Calculation Agent shall deliver, within five Exchange Business Days
of a written request by Counterparty, a written explanation of any calculation
made by it, and including, where applicable, the methodology and data applied,
it being understood that the Calculation Agent shall not be obligated hereunder
to disclose any proprietary models used by it for such calculation.

4.    Account Details:

  

 

8



--------------------------------------------------------------------------------

Dealer Payment Instructions:

JP Morgan Chase Bank New York

For A/C Goldman, Sachs & Co.

A/C #930-1-011483

ABA: 021-000021

Account for delivery of Shares to Dealer: To be provided by Dealer

Issuer Payment Instructions: To be provided by Issuer.

5.    Offices:

The Office of Dealer for the Transaction is:

One New York Plaza, New York, New York 10004

The Office of Issuer for the Transaction is:

PSS World Medical, Inc.

4345 Southpoint Boulevard

Jacksonville, Florida 32216

6.    Notices: For purposes of this Confirmation:

 

     (a)

 

To:   

 

PSS World Medical, Inc.

   

    4345 Southpoint Boulevard

   

    Jacksonville, Florida 32216

 

Attn:

 

David M. Bronson

 

Telephone:

 

(904) 332-4172

 

Facsimile:

 

(904) 332-3209

 

With a copy to:

 

PSS World Medical, Inc.

   

    4345 Southpoint Boulevard

   

    Jacksonville, Florida 32216

 

Attn:

 

Josh DeRienzis

 

Telephone:

 

(904) 332-4122

 

Facsimile:

 

(904) 332-4122

     (b)

 

Address for notices or communications to Dealer:

 

To:

 

Goldman, Sachs & Co.

   

One New York Plaza

   

New York, NY 10004

 

Attn:

 

Equity Operations: Options and Derivatives

 

Telephone:

 

(212) 902-1981

 

Facsimile:

 

(212) 428-1980/1983

 

With a copy to:

 

Attn:

 

Serge Marquié

   

Equity Capital Markets

 

Telephone:

 

(212) 902-9779

 

Facsimile:

 

(212) 902-3000

7.     Representations, Warranties and Agreements:

 

9



--------------------------------------------------------------------------------

(a)        In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Issuer represents and warrants to and for
the benefit of, and agrees with, Dealer as follows:

  (i)        On the Trade Date and as of the date of any election by Issuer of
the Share Termination Alternative under (and as defined in) Section 8(a) below,
(A) none of Issuer and its officers and directors is aware of any material
nonpublic information regarding Issuer or the Shares and (B) all reports and
other documents filed by Issuer with the Securities and Exchange Commission
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), when considered as a whole (with the more recent such reports and
documents deemed to amend inconsistent statements contained in any earlier such
reports and documents), do not contain any untrue statement of a material fact
or any omission of a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances in which they
were made, not misleading.

  (ii)        Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that neither Dealer nor any of its affiliates
is making any representations or warranties or taking a position or expressing
any view with respect to the treatment of the Transaction under any accounting
standards, including FASB Statements 128, 133 (as amended), 149 or 150, EITF
Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements) or under
the FASB’s Liabilities & Equity Project.

  (iii)        Prior to the Trade Date, Issuer shall deliver to Dealer a
resolution of Issuer’s board of directors authorizing the Transaction and such
other certificate or certificates as Dealer shall reasonably request.

  (iv)        Issuer is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.

  (v)        Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.

  (vi)        On the Trade Date, the Premium Payment Date and any Additional
Premium Payment Date (A) the assets of Issuer at their fair valuation exceed the
liabilities of Issuer, including contingent liabilities, (B) the capital of
Issuer is adequate to conduct the business of Issuer and (C) Issuer has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature.

  (vii)        Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).

  (viii)        Issuer understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.

  (ix)        (A) During the period starting on the first Expiration Date and
ending on the last Expiration Date (the “Settlement Period”), the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
are not, and shall not be, subject to a “restricted period,” as such term is
defined in Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer
shall not engage in any “distribution,” as such term is defined in Regulation M,
other than a distribution meeting the requirements of the exceptions set forth
in sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.

 

10



--------------------------------------------------------------------------------

  (x)        During the Settlement Period and on any other Exercise Date,
neither Issuer nor any “affiliate” or “affiliated purchaser” (each as defined in
Rule 10b-18 of the Exchange Act (“Rule 10b-18”)) shall directly or indirectly
(including, without limitation, by means of any cash-settled or other derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
an equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares, except through Dealer.

  (xi)        Issuer agrees that it (A) will not during the Settlement Period
make, or permit to be made, any public announcement (as defined in Rule 165(f)
under the Securities Act) of any Merger Transaction or potential Merger
Transaction unless such public announcement is made prior to the opening or
after the close of the regular trading session on the Exchange for the Shares;
(B) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such announcement
that such announcement has been made; and (C) shall promptly (but in any event
prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (i) Issuer’s average daily Rule
10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the announcement date that were not effected
through Dealer or its affiliates and (ii) the number of Shares purchased
pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act for the
three full calendar months preceding the announcement date. Such written notice
shall be deemed to be a certification by Issuer to Dealer that such information
is true and correct. In addition, Issuer shall promptly notify Dealer of the
earlier to occur of the completion of such transaction and the completion of the
vote by target shareholders. “Merger Transaction” means any merger, acquisition
or similar transaction involving a recapitalization as contemplated by Rule
10b-18(a)(13)(iv) under the Exchange Act.

  (xii)        Any Shares issued or delivered in connection with the Transaction
shall be duly authorized and validly issued, fully paid and non-assessable, and
the issuance or delivery thereof shall not be subject to any preemptive or
similar rights and shall, upon such issuance, be accepted for listing or
quotation on the Exchange.

(b)        Each party represents and warrants that the representations and
warranties of such party set forth in Section 3 of the Agreement and (in the
case of Issuer) Section 1 of the Purchase Agreement are true and correct as of
the Trade Date and the Effective Date and are hereby deemed to be repeated to
the other party as if set forth herein. Each of Dealer and Issuer agrees and
represents that it is an “eligible contract participant” as defined in
Section 1a(12) of the U.S. Commodity Exchange Act, as amended.

(c)        Each of Dealer and Issuer acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act, by virtue of Section 4(2) thereof. Accordingly, Dealer
represents and warrants to Issuer that (i) it has the financial ability to bear
the economic risk of its investment in the Transaction and is able to bear a
total loss of its investment and its investments in and liabilities in respect
of the Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d)        Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”). The parties

 

11



--------------------------------------------------------------------------------

hereto further agree and acknowledge (A) that this Confirmation is (i) a
“securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder is a
“settlement payment,” as such term is defined in Section 741(8) of the
Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder is a “transfer,” as such term is defined in Section 101(54)
of the Bankruptcy Code, and (B) that Dealer is entitled to the protections
afforded by, among other sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code.

(e)        As a condition to the effectiveness of the Transaction, Issuer shall
deliver to Dealer (i) an incumbency certificate, dated as of the Trade Date, of
Issuer in customary form and (ii) an opinion of counsel, dated as of the Trade
Date and reasonably acceptable to Dealer in form and substance, with respect to
the matters set forth in Section 3(a) of the Agreement and such other matters as
Dealer may reasonably request.

(f)        Issuer represents and warrants that it has received, read and
understands the OTC Options Risk Disclosure Statement and a copy of the most
recent disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

Each party acknowledges and agrees to be bound by the Conduct Rules of the
National Association of Securities Dealers, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

8.    Other Provisions:

(a)        Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If Issuer shall owe Dealer any amount pursuant to
Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions (except in the
event of a Tender Offer, Merger Event, Insolvency or Nationalization, in each
case in which the consideration or proceeds to be paid to holders of Shares
consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the event of an Event of Default in which Issuer is the Defaulting
Party or a Termination Event in which Issuer is the Affected Party, that
resulted from an event or events within Issuer’s control) (a “Payment
Obligation”), Issuer shall have the right, in its sole discretion, to satisfy
any such Payment Obligation by the Share Termination Alternative (as defined
below) by giving irrevocable telephonic notice to Dealer, confirmed in writing
within one Scheduled Trading Day, between the hours of 9:00 A.M. and 4:00 P.M.,
New York City time, on the Merger Date, Tender Offer Date, Announcement Date,
Early Termination Date or other date the Transaction is cancelled or terminated,
as applicable (“Notice of Share Termination”). Upon such Notice of Share
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date,
Early Termination Date or other date the Transaction is cancelled or terminated,
as applicable:

 

Share Termination Alternative:

 

Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions
or Section 6(d)(ii) of the Agreement, as applicable (the “Share Termination
Payment Date”), in satisfaction of the Payment Obligation.

Share Termination Delivery

Property:

 

 

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

 

The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by

 

12



--------------------------------------------------------------------------------

 

commercially reasonable means and notified by the Calculation Agent to Issuer at
the time of notification of the Payment Obligation.

Share Termination Delivery Unit:

 

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, one Share or a unit consisting of the number or
amount of each type of property received by a holder of one Share (without
consideration of any requirement to pay cash or other consideration in lieu of
fractional amounts of any securities) in such Insolvency, Nationalization,
Merger Event or Tender Offer. If such Insolvency, Nationalization, Merger Event
or Tender Offer involves a choice of consideration to be received by holders,
such holder shall be deemed to have elected to receive the maximum possible
amount of cash.

Failure to Deliver:

 

Applicable

Other Applicable provisions:

 

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.11 and 9.12 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Issuer is the issuer of any Share
Termination Delivery Units (or any security forming a part thereof). If, in the
reasonable opinion of Issuer or Dealer, based on advice of counsel, for any
reason, any securities comprising the Share Termination Delivery Units
deliverable pursuant to this Section 8(a) would not be immediately freely
transferable by Dealer under Rule 144 under the Securities Act, then Dealer may
elect to either (x) permit delivery of such securities notwithstanding any
restriction on transfer or (y) have the provisions set forth in Section 8(b)
below apply.

(b)        Registration/Private Placement Procedures. (i) With respect to the
Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8. If so applicable, then, at the election of Issuer by
notice to Dealer within one Exchange Business Day after the relevant delivery
obligation arises, but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Dealer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Dealer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to
Dealer) or (B) Issuer shall deliver additional Shares or Share Termination
Delivery Units, as the case may be, so that the value of such Shares or Share
Termination Delivery Units, as determined by the Calculation Agent to reflect an
appropriate liquidity discount, equals the value of the number of Shares or
Share Termination Delivery Units that would otherwise be deliverable if such
Shares or Share Termination Delivery Units were freely tradeable (without
prospectus delivery) upon receipt by Dealer (such value, the “Freely Tradeable
Value”); provided that, if requested by Dealer, Issuer shall make the election
described in this clause (B) with respect to Shares delivered on all Settlement
Dates no later than one Exchange Business Day prior to the first Exercise Date,
and the applicable procedures described below shall apply to all Shares
delivered on the Settlement Dates on an aggregate basis. (For the avoidance of
doubt, as used in this paragraph (b) only, the term “Issuer” shall mean the
issuer of the relevant securities, as the context shall require.)

(ii)        If Issuer makes the election described in clause (b)(i)(A) above:

 

13



--------------------------------------------------------------------------------

  (A)        Dealer (or an affiliate of Dealer designated by Dealer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Dealer or such affiliate, as the case may be, in its discretion;
and

  (B)        Dealer (or an affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Registration Agreement”) on commercially
reasonable terms in connection with the public resale of such Shares or Share
Termination Delivery Units, as the case may be, by Dealer or such affiliate
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance commercially reasonably
satisfactory to Dealer or such affiliate and Issuer, which Registration
Agreement shall include, without limitation, provisions substantially similar to
those contained in such underwriting agreements relating to the indemnification
of, and contribution in connection with the liability of, Dealer and its
affiliates and Issuer, shall provide for the payment by Issuer of all expenses
in connection with such resale, including all registration costs and all fees
and expenses of counsel for Dealer, and shall provide for the delivery of
accountants’ “comfort letters” to Dealer or such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.

(iii)        If Issuer makes the election described in clause (b)(i)(B) above:

  (A)        Dealer (or an affiliate of Dealer designated by Dealer) and any
potential institutional purchaser of any such Shares or Share Termination
Delivery Units, as the case may be, from Dealer or such affiliate identified by
Dealer shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation in compliance with applicable law with respect to Issuer
customary in scope for private placements of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;

  (B)        Dealer (or an affiliate of Dealer designated by Dealer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Dealer or
such affiliate and the private resale of such shares by Dealer or such
affiliate, substantially similar to private placement purchase agreements
customary for private placements of equity securities, in form and substance
commercially reasonably satisfactory to Dealer and Issuer, which Private
Placement Agreement shall include, without limitation, provisions substantially
similar to those contained in such private placement purchase agreements
relating to the indemnification of, and contribution in connection with the
liability of, Dealer and its affiliates and Issuer, shall provide for the
payment by Issuer of all expenses in connection with such resale, including all
fees and expenses of counsel for Dealer, shall contain representations,
warranties and agreements of Issuer reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales, and shall use best efforts
to provide for the delivery of accountants’ “comfort letters” to Dealer or such
affiliate with respect to the financial statements and certain financial
information contained in or incorporated by reference into the offering
memorandum prepared for the resale of such Shares;

  (C)        Issuer agrees that any Shares or Share Termination Delivery Units
so delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon

 

14



--------------------------------------------------------------------------------

delivery by Dealer (or such affiliate of Dealer) to Issuer or such transfer
agent of any seller’s and broker’s representation letters customarily delivered
by Dealer in connection with resales of restricted securities pursuant to Rule
144 under the Securities Act, without any further requirement for the delivery
of any certificate, consent, agreement, opinion of counsel, notice or any other
document, any transfer tax stamps or payment of any other amount or any other
action by Dealer (or such affiliate of Dealer); and

  (D)        Issuer shall not take, or cause to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Shares or Share Termination Delivery Units, as the case may be,
by Dealer (or any such affiliate of Dealer).

(c)        Make-whole Shares. If Issuer makes the election described in clause
(i)(B) of paragraph (b) of this Section 8, then Dealer or its affiliates may
sell (which sale shall be made in a commercially reasonable manner) such Shares
or Share Termination Delivery Units, as the case may be, during a period (the
“Resale Period”) commencing on the Exchange Business Day following delivery of
such Shares or Share Termination Delivery Units, as the case may be, and ending
on the Exchange Business Day on which Dealer or its affiliates completes the
sale of all such Shares or Share Termination Delivery Units, as the case may be,
or a sufficient number of Shares or Share Termination Delivery Units, as the
case may be, so that the realized net proceeds of such sales exceed the Freely
Tradeable Value. If any of such delivered Shares or Share Termination Delivery
Units remain after such realized net proceeds exceed the Freely Tradeable Value,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer. If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Scheduled Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares or Share Termination
Delivery Units, as the case may be, (“Make-whole Shares”) in an amount that,
based on the Relevant Price on the last day of the Resale Period (as if such day
was the “Valuation Date” for purposes of computing such Relevant Price), has a
dollar value equal to the Additional Amount. The Resale Period shall continue to
enable the sale of the Make-whole Shares in the manner contemplated by this
Section 8(c). This provision shall be applied successively until the Additional
Amount is equal to zero, subject to Section 8(e).

(d)        Beneficial Ownership. Notwithstanding anything to the contrary in the
Agreement or this Confirmation, in no event shall Dealer be entitled to receive,
or shall be deemed to receive, any Shares if, immediately upon giving effect to
such receipt of such Shares, (i) the “beneficial ownership” (within the meaning
of Section 13 of the Exchange Act and the rules promulgated thereunder) of
Shares by Dealer, any of its affiliates subject to aggregation with Dealer for
purposes of the “beneficial ownership” test under Section 13 of the Exchange Act
and all persons who may form a “group” (within the meaning of Rule 13d-5(b)(1)
under the Exchange Act) with Dealer with respect to “beneficial ownership” of
any Shares (collectively, “Dealer Group”) would be equal to or greater than 8.5%
or more of the outstanding Shares on the date of determination or (ii) Dealer,
Dealer Group or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Sections 607.0901 or 607.0902 of the Florida Business
Corporation Act or other federal, state or local regulations or regulatory
orders applicable to ownership of Shares or Article IX of the Amended and
Restated Articles of Incorporation of Counterparty (“Applicable Laws”), would
own, beneficially own, constructively own, control, hold the power to vote or
otherwise meet a relevant definition of ownership in excess of a number of
Shares equal to (x) the number of Shares that would give rise to reporting or
registration obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws and with respect to which such requirements have not been met or the
relevant approval has not been received or that would subject a Dealer Person to
restrictions (including restrictions relating to business combinations and other
designated transactions) under Applicable Laws minus (y) 1.0% of the number of
Shares outstanding on the date of determination (either such condition described
in clause (i) or (ii), an “Excess Ownership Position”). If any delivery owed to
Dealer hereunder is not made, in whole or in part, as a result of this
provision,

 

15



--------------------------------------------------------------------------------

Issuer’s obligation to make such delivery shall not be extinguished and Issuer
shall make such delivery as promptly as practicable after, but in no event later
than one Exchange Business Day after, Dealer gives notice to Issuer that such
delivery would not result in the existence of an Excess Ownership Position.

(e)          Limitations on Settlement by Issuer.    Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with the Transaction in excess of 28,280,520
Shares (as such number may be adjusted from time to time in accordance with the
provisions hereof) (the “Capped Number”). Issuer represents and warrants to
Dealer (which representation and warranty shall be deemed to be repeated on each
day that the Transaction is outstanding) that the Capped Number is equal to or
less than the number of authorized but unissued Shares of the Issuer that are
not reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”). In the event Issuer shall not have
delivered the full number of Shares otherwise deliverable as a result of this
Section 8(e) (the resulting deficit, the “Deficit Shares”), Issuer shall be
continually obligated to deliver Shares, from time to time until the full number
of Deficit Shares have been delivered pursuant to this paragraph, when, and to
the extent, that (A) Shares are repurchased, acquired or otherwise received by
Issuer or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration), (B) authorized and
unissued Shares reserved for issuance in respect of other transactions prior to
such date which prior to the relevant date become no longer so reserved and
(C) Issuer additionally authorizes any unissued Shares that are not reserved for
other transactions (such events as set forth in clauses (A), (B) and (C) above,
collectively, the “Share Issuance Events”). Issuer shall promptly notify Dealer
of the occurrence of any of the Share Issuance Events (including the number of
Shares subject to clause (A), (B) or (C) and the corresponding number of Shares
to be delivered) and, as promptly as reasonably practicable, deliver such Shares
thereafter. Issuer shall not, until Issuer’s obligations under the Transaction
have been satisfied in full, use any Shares that become available for potential
delivery to Dealer as a result of any Share Issuance Event for the settlement or
satisfaction of any transaction or obligation other than the Transaction or
reserve any such Shares for future issuance for any purpose other than to
satisfy Issuer’s obligations to Dealer under the Transaction.

(f)          Equity Rights.    Dealer acknowledges and agrees that this
Confirmation is not intended to convey to it rights with respect to the
Transaction that are senior to the claims of common stockholders in the event of
Issuer’s bankruptcy. For the avoidance of doubt, the parties agree that the
preceding sentence shall not apply at any time other than during Issuer’s
bankruptcy to any claim arising as a result of a breach by Issuer of any of its
obligations under this Confirmation or the Agreement. For the avoidance of
doubt, the parties acknowledge that the obligations of Issuer under this
Confirmation are not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.

(g)        Amendments to Equity Definitions.    The following amendments shall
be made to the Equity Definitions:

(i)          The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and
replacing them with “material”, and deleting the words “(provided that no
adjustments will be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)” and
replacing such latter phrase with the words “(and, for the avoidance of doubt,
adjustments may be made to account solely for changes in volatility, expected
dividends, stock loan rate or liquidity relative to the relevant Shares)”;

 

16



--------------------------------------------------------------------------------

(ii)        Sections 11.2(a) and 11.2(e)(vii) of the Equity Definitions are
hereby amended by deleting the words “diluting or concentrative” and replacing
them with “material” and adding the phrase “or options on the Shares” at the end
of the sentence;

(iii)        Section 12.9(b)(iv) of the Equity Definitions is hereby amended by
(A) deleting (1) subsection (A) in its entirety, (2) the phrase “or (B)”
following subsection (A) and (3) the phrase “in each case” in subsection (B);
and (B) deleting the phrase “neither the Non-Hedging Party nor the Lending Party
lends Shares in the amount of the Hedging Shares or” in the penultimate
sentence; and

(iv)        Section 12.9(b)(v) of the Equity Definitions is hereby amended by
(A) adding the word “or” immediately before subsection “(B)” and deleting the
comma at the end of subsection (A); and (B)(1) deleting subsection (C) in its
entirety, (2) deleting the word “or” immediately preceding subsection (C),
(3) replacing in the penultimate sentence the words “either party” with “the
Hedging Party” and (4) deleting clause (X) in the final sentence.

(h)        Transfer and Assignment.    Dealer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, at any
time without the consent of Issuer.

(i)        Disclosure.    Effective from the date of commencement of discussions
concerning the Transaction, Issuer and each of its employees, representatives,
or other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Issuer relating to such tax treatment and tax structure.

(j)        Additional Termination Events.    The occurrence of any of the
following shall constitute an Additional Termination Event with respect to which
the Transaction shall be the sole Affected Transaction and Issuer shall be the
sole Affected Party and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement and to determine the
amount payable pursuant to Section 6(e) of the Agreement; provided that with
respect to any Additional Termination Event, Dealer may choose to treat part of
the Transaction as the sole Affected Transaction, and, upon the termination of
the Affected Transaction, a Transaction with terms identical to those set forth
herein except with a Number of Warrants equal to the unaffected number of
Warrants shall be treated for all purposes as the Transaction, which shall
remain in full force and effect:

(i)        Dealer reasonably determines that it is advisable to terminate a
portion of the Transaction so that Dealer’s related hedging activities will
comply with applicable securities laws, rules or regulations or related policies
and procedures of Dealer (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer), or
Dealer, despite using commercially reasonable efforts, is unable or reasonably
determines that it is impractical or illegal to hedge its obligations pursuant
to this Transaction in the public market without registration under the
Securities Act or as a result of any legal, regulatory or self-regulatory
requirements;

(ii)        at any time at which any Excess Ownership Position occurs, Dealer,
in its discretion, is unable to effect a transfer or assignment to a third party
of the Transaction or any other transaction between the parties after using its
commercially reasonable efforts on pricing terms and within a time period
reasonably acceptable to Dealer such that an Excess Ownership Position no longer
exists; provided that Dealer shall treat only that portion of the Transaction as
the Affected Transaction as necessary so that such Excess Ownership Position no
longer exists;

(iii)        any Person (as defined below) acquires, in a single transaction or
in a related series of transactions, by way of a merger, consolidation or other
business combination or purchase, beneficial ownership (determined in accordance
with Rule 13d-3 under the Exchange Act), of shares of Issuer’s capital stock
entitling the Person to exercise 50% or more of the total voting power of all
shares of Issuer’s capital stock entitled to vote generally in elections of
directors;

 

17



--------------------------------------------------------------------------------

(iv)        Issuer (x) merges or consolidates with or into any other Person,
another Person merges with or into Issuer, or Issuer conveys, sells, transfers
or leases all or substantially all of its assets to another Person or
(y) engages in any recapitalization, reclassification, binding share exchange or
other transaction in which all or substantially all Shares are exchanged for or
converted into cash, securities or other property, in each case, other than any
merger or consolidation:

 

 

(A)

that does not result in a reclassification, conversion, exchange or cancellation
of the outstanding Shares and pursuant to which the consideration received by
holders of Shares immediately prior to the transaction entitles such holders to
exercise, directly or indirectly, 50% or more of the total voting power of all
shares of capital stock entitled to vote generally in the election of directors
of the continuing or surviving corporation immediately after such transaction in
substantially the same proportions as their respective ownership of Issuer’s
voting securities immediately prior to the transaction; or

 

 

(B)

which is effected solely to change Issuer’s jurisdiction of incorporation and
results in a reclassification, conversion or exchange of outstanding Shares
solely into shares of common stock of the surviving entity;

(v)        Issuer is liquidated or dissolved or holders of Shares approve any
plan or proposal for Issuer’s liquidation or dissolution; or

(vi)        the Shares are not listed for trading on any of the New York Stock
Exchange, The NASDAQ Global Market or The NASDAQ Global Select Market (or any of
their respective successors).

Notwithstanding the foregoing, a transaction set forth in clause (iii) or
(iv) above will not constitute an Additional Termination Event if at least 90%
of the consideration paid for the Shares (excluding cash payments for fractional
shares and cash payments made pursuant to dissenters’ appraisal rights and cash
dividends) in connection with such event consists of shares of common stock
traded on any of the New York Stock Exchange, The NASDAQ Global Market or The
NASDAQ Global Select Market (or any of their respective successors) (or will be
so traded immediately following the completion of the merger or consolidation or
such other transaction) (“Listed Shares”).

“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.

(k)        Effectiveness.  If, on or prior to the Effective Date, Dealer
reasonably determines that it is advisable to cancel the Transaction because of
concerns that Dealer’s related hedging activities could be viewed as not
complying with applicable securities laws, rules or regulations, the Transaction
shall be cancelled and shall not become effective, and neither party shall have
any obligation to the other party in respect of the Transaction.

(l)        Extension of Settlement.  Dealer may divide any Component into
additional Components and designate the Expiration Date and the Number of
Warrants for each such Component if Dealer determines, in its reasonable
discretion, that such further division is necessary or advisable to preserve
Dealer’s hedging activity hereunder in light of existing liquidity conditions in
the cash market or stock loan market or to enable Dealer to effect purchases of
Shares in connection with its hedging activity hereunder in a manner that would,
if Dealer were Issuer or an affiliated purchaser of Issuer, be compliance with
applicable legal and regulatory requirements.

(m)        No Netting and Set-off.  The provisions of Section 2(c) of the
Agreement shall not apply to the Transaction. Each party waives any and all
rights it may have to set-off delivery or payment obligations it owes to the
other party under the Transaction against any delivery or payment obligations
owed to it by the other party, whether arising under the Agreement, under any
other agreement between parties hereto, by operation of law or otherwise.

 

18



--------------------------------------------------------------------------------

(n)        Delivery of Cash.    For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring the Issuer to deliver cash in
respect of the settlement of the Transaction, except in circumstances where the
required cash settlement thereof is permitted for classification of the contract
as equity by EITF 00-19 as in effect on the relevant Trade Date (including,
without limitation, where the Issuer so elects to deliver cash or fails timely
to elect to deliver Shares or Share Termination Delivery Property in respect of
such settlement).

(o)        Payments by Dealer upon Early Termination.    The parties hereby
agree that, notwithstanding anything to the contrary herein, in the Definitions
or in the Agreement, following the payment of the Premium and any Additional
Premium, in the event that an Early Termination Date (whether as a result of an
Event of Default or a Termination Event) occurs or is designated with respect to
the Transaction or the Transaction is terminated or cancelled pursuant to
Article 12 of the Equity Definitions and, as a result, Dealer would owe to
Issuer an amount calculated under Section 6(e) of the Agreement or Article 12 of
the Equity Definitions, such amount shall be deemed to be zero.

(p)        Governing Law.    THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS
ARISING IN CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED
BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF
THE NEW YORK GENERAL OBLIGATIONS LAW).

(q)        Amendment. This Confirmation and the Agreement may not be modified,
amended or supplemented, except in a written instrument signed by Issuer and
Dealer.

(r)        Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

9. Arbitration.

(a)  All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

(b)  Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c)  The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.

(d)  The arbitrators do not have to explain the reason(s) for their award.

(e)  The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Issuer is a
member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f)  The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(g)  The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

(h)  Issuer agrees that any and all controversies that may arise between Issuer
and Dealer, including, but not limited to, those arising out of or relating to
the Agreement or the Transaction hereunder, shall be determined by arbitration
conducted before FINRA Dispute Resolution (“FINRA-DR”), or, if FINRA-DR declines
to hear the matter, before the American Arbitration

 

19



--------------------------------------------------------------------------------

Association, in accordance with their arbitration rules then in force. The award
of the arbitrator shall be final, and judgment upon the award rendered may be
entered in any court, state or federal, having jurisdiction.

(i)  No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Issuer is excluded from the class by the
court.

(j)  Such forbearance to enforce an agreement to arbitrate shall not constitute
a waiver of any rights under this Confirmation except to the extent stated
herein.

 

20



--------------------------------------------------------------------------------

Issuer hereby agrees (a) to check this Confirmation carefully and immediately
upon receipt so that errors or discrepancies can be promptly identified and
rectified and (b) to confirm that the foregoing (in the exact form provided by
Dealer) correctly sets forth the terms of the agreement between Dealer and
Issuer with respect to the Transaction, by manually signing this Confirmation or
this page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to
Goldman, Sachs & Co., Equity Derivatives Documentation Department, Facsimile No.
(212) 428-1980/83.

 

Yours faithfully,

GOLDMAN, SACHS & CO.

By:

 

/s/ David G. Goldberg

 

Name: David G. Goldberg

 

Title: Vice President

 

Agreed and Accepted By:

PSS WORLD MEDICAL, INC.

By:

 

/s/ David M. Bronson

 

Name: David M. Bronson

 

Title: Executive Vice President and CFO



--------------------------------------------------------------------------------

Annex A

For each Component of the Transaction, the Number of Warrants and Expiration
Date are set forth below.

 

Component Number

  Number of Warrants   Expiration Date

1

  157,114   November 3, 2014

2

  157,114   November 4, 2014

3

  157,114   November 5, 2014

4

  157,114   November 6, 2014

5

  157,114   November 7, 2014

6

  157,114   November 10, 2014

7

  157,114   November 11, 2014

8

  157,114   November 12, 2014

9

  157,114   November 13, 2014

10

  157,114   November 14, 2014

11

  157,114   November 17, 2014

12

  157,114   November 18, 2014

13

  157,114   November 19, 2014

14

  157,114   November 20, 2014

15

  157,114   November 21, 2014

16

  157,114   November 24, 2014

17

  157,114   November 25, 2014

18

  157,114   November 26, 2014

19

  157,114   November 28, 2014

20

  157,114   December 1, 2014

21

  157,114   December 2, 2014

22

  157,114   December 3, 2014

23

  157,114   December 4, 2014

24

  157,114   December 5, 2014

25

  157,114   December 8, 2014

26

  157,114   December 9, 2014

27

  157,114   December 10, 2014

28

  157,114   December 11, 2014

29

  157,114   December 12, 2014

30

  157,114   December 15, 2014

31

  157,114   December 16, 2014

32

  157,114   December 17, 2014

33

  157,114   December 18, 2014

34

  157,114   December 19, 2014

35

  157,114   December 22, 2014

36

  157,114   December 23, 2014

37

  157,114   December 24, 2014

38

  157,114   December 26, 2014

39

  157,114   December 29, 2014

40

  157,114   December 30, 2014

41

  157,114   December 31, 2014

42

  157,114   January 2, 2015

43

  157,114   January 5, 2015

44

  157,114   January 6, 2015

45

  157,114   January 7, 2015

46

  157,114   January 8, 2015

47

  157,114   January 9, 2015

48

  157,114   January 12, 2015

49

  157,114   January 13, 2015

50

  157,114   January 14, 2015



--------------------------------------------------------------------------------

51

  157,114   January 15, 2015

52

  157,114   January 16, 2015

53

  157,114   January 20, 2015

54

  157,114   January 21, 2015

55

  157,114   January 22, 2015

56

  157,114   January 23, 2015

57

  157,114   January 26, 2015

58

  157,114   January 27, 2015

59

  157,114   January 28, 2015

60

  157,114   January 29, 2015

 

A-2